DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with to the species eicosapentaenoic acid (EPA) as a species of
polyunsaturated omega-3 fatty acid, and free lysine as a species of lysine, with traverse of claims 2-14 in the reply filed on 18 October 2022 is acknowledged. Applicant' s argument that there is no patentable difference between the species is not persuasive.  In a group restriction, a species election is only made for examination purposes.  If the species elected is not found in the prior art then Examiner will continue search to other species claimed.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement

The information disclosure statement(s) (IDS) filed on 8/18/20 is in compliance with the provisions of S7 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recitation “substantially free” is rendered vague and indefinite.  Is the formulation free or not of the antioxidant?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Mylari et al. (WO 2014/011895 A l).
The claims are:
“A solid product composition comprising  at least one salt of a cation derived from lysine with an anion derived from a polyunsaturated omega-3 fatty acid, said solid product composition formed by: (i) providing a starting composition comprising at least one polyunsaturated omega-3 fatty acid component, (ii) providing a lysine composition: (iii) admixing an aqueous, an aqueous-alcoholic or an alcohol solution of starting composition and lysine composition, and subjecting a resulting admixture to spray drying conditions subsequently, thus forming the solid product composition comprising at least one salt of a cation derived from lysine with an anion derived from a polyunsaturated omega-3 fatty acid: the solid product composition exhibiting a solvent content of less than 5 wt% wherein at least 90 wt% of the solid product composition consists of one or more salts of cations derived from lysine with anions derived from one or more polyunsaturated omega-3 fatty acids and other naturally occurring fatty acids.”
The claims are examined to the extent that they read on the composition. The claims 1-5 and 10 are product by process claims. It is well settled in patent law that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP § 2123.   The court in In re Thorpe held, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   In this case, the method of making the composition as claimed does not render structural limitations to the claimed composition. Thus, the recitations such as: “formed by: (i) providing a starting composition”, “admixing an aqueous, an aqueous-alcoholic or an alcohol solution of starting composition”, “subjecting a resulting admixture to spray drying conditions subsequently, thus forming “ are examined as product by processes.
Mylari et al. teaches a high solubility of the fatty acids allows for them to be better absorbed when administered orally to subjects and allows for intravenous administration of these fatty acids at higher dosages. In certain embodiments, the fatty acids are ω-3 polyunsaturated fatty acids, ω-3 polyunsaturated fatty acids include eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA). (reads on claim 8) Cations that are used to form fatty acid salts include metformin, piperazine, meglumine and lysine. (p. 7 lines 15-25). The fatty acid is eicosapentaenoic acid (EPA) or docosahexaenoic acid (DHA). In other embodiments, the cation is metformin, piperazine, meglumine or lysine (p. 5 lines 5-10) These fatty acids can also be used to supplement food, drink, and nutraceutical products in solid form p. 17 lines 1-10), reads on the  solid of claim 5, the food of claim 6, and the nutritional product of claim 7.
With respect to the claim 11, reciting the amount of esters, the prior art teaches “the solubility of the fatty acid salt is 50 to 100 times the solubility of the ethyl ester of the fatty acid.” (p. 5 lines 19-23)
With respect to the claims 13-14, the reference meets the limitations of not comprising microencapsulation or antioxidants.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mylari et al. (WO 2014/011895 A l).
Mylari et al. is as discussed above.
While the reference teaches the dry material, the reference does not specify the solvent content of claim 9.
The prior art teaches “the fatty acid salts described herein can be incorporated into nutraceutical products to be used as a fatty acid supplement, particularly ω-3 fatty acids. There is no specific limitation on the nutraceutical products into which the fatty acid salts can be incorporated. 5 Examples of the nutraceutical products include liquid, granular, and powdery substances. The amount of the fatty acid salt described herein varies in accordance with the amount of fatty acid that is desired in the nutraceutical, the type of nutraceutical product and the method of applying nutraceutical. For example, the fatty acid salt described herein is generally used in an amount of about 0.000001 to 20% by weight, and more preferably in an amount of about 10 0.00001 to 10% by weight, with respect to the pharmaceutical product. Nutraceuticals further include mouse washes, various types of dentifrices, chewing gum, candy, tablets, capsules, mouth sprays, and films.” (p. 18 lines 1-15)

At the time of filing, a person of ordinary skill in the art would have found it obvious that less than 3% solvent content would be used in the formulations. One would have been motivated to use low solvent content because examples taught include granular, powdery substances and tablets.  Hence, a skilled artisan would have reasonable expectation that the granular, powdery substances and tablet formulations would have low solvent content. 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627